645 N.W.2d 459 (2002)
John C. DILLEMUTH, Respondent,
v.
OWATONNA TOOL COMPANY and Reliance Group/Crawford & Company, Relators, and
Special Compensation Fund.
No. C7-02-165.
Supreme Court of Minnesota.
June 18, 2002.
Kay Nord Hunt, Richard L. Plagens, Christopher R. Grote, Lommen, Nelson, Cole & Stageberg, P.A., Minneapolis, MN, Relator's Attorney(s).
Ross L. Leuning, Walbran, Furness & Leuning, Owatonna, MN, Respondent's Attorney(s).
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed January 7, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
/s/Alan C. Page Associate Justice.